Title: From Alexander Hamilton to The New-York Packet, [7 April 1785]
From: Hamilton, Alexander
To: New-York Packet


[New York, April 7, 1785]
The Subscriber having observed his name included in some of the lists of persons proposed for the ensuing election, and being sincerely desirous of declining public office at the present juncture, thinks it proper to declare his wishes on this head, to prevent the attention of any of his fellow-citizens being diverted from persons, whose convenience and abilities will be better adapted to their services.
Alexander Hamilton.
